Title: To Thomas Jefferson from Anthony Fothergill, 8 June 1804
From: Fothergill, Anthony
To: Jefferson, Thomas


          
            City of Washington—Frid: 8th. instt.
          
          Dr. Fothergill cannot leave the City of Washington without offering his grateful acknowledgments to the President of the U:S: for his repeated civilities, & kind hospitality. Wishing him uninterrupted health & prosperity, begs leave to request his acceptance of these little tracts as a slender token of remembrance.
        